Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/880117, filed on 05/21/2020. Claims 1-20 are
currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 15, the phrase “bonded duckbill closeout” is unclear and it is not defined in the specifications how it differs from a typical bonded closeout. For the sake of prosecution, the examiner will consider the phrase to mean a triangular, bonded closeout.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 20180222571 A1) in view of Woolcock (US 20180155004 A1) and in further Wildman (US 8684309 B2).

Regarding Claim 1, Santini teaches a structural composite airfoil having a leading edge (Fig. 2 element
30) and a trailing edge (Fig. 2 element 34), the structural composite airfoil comprising:
	a primary structural element extending from a leading edge region to a trailing edge region (Structures between leading edge 30 and element 22 shown in Fig. 2), wherein the leading edge region of the primary structural elements forms the leading edge of the structural composite airfoil, wherein the primary structural element comprises:
	an upper skin panel extending from an upper leading edge end to an upper trailing edge end (Fig.
2 element 12),
	the lower skin panel extending from a lower leading edge end to a lower trailing edge end, wherein the leading edge region of the primary structural element has a bullnose shape defined by the lower skin panel (Fig. 2 element 14);
	Santini further discloses a front C-channel spar (Fig. 2 element 20) comprising a lower flange coupled to a lower skin panel (Fig. 2 element 20B).
and an internal volume defined between the upper skin panel and the lower skin panel; and a secondary structural element defining the trailing edge of the structural composite airfoil (Interior of
airfoil shown in Fig. 2). 
Santini fails to teach wherein the upper skin panel comprises an integrally formed front C-channel spar comprising a lower flange coupled to a lower skin panel, wherein the lower flange is adjacent the upper leading edge end, wherein the integrally formed front C-channel spar is coupled to a bracket; the bracket, wherein the bracket is further coupled to the lower skin panel.
	However, Woolcock teaches the upper skin panel comprises an integrally formed front C-channel spar comprising a lower flange coupled to a lower skin panel (Fig. 3a elements 12-14), wherein the lower flange is adjacent the upper leading edge end. 
	Santini and Woolcock are both considered to be analogous to the claimed invention as they are both in the same field of aircraft wing/airfoil design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural composite airfoil of Santini with the integral spar of Woolcock. Doing so would allow for structural support of the composite airfoil while decreasing the number of structural components and simplifying the assembly. It would have also been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integral spar of Woolcock to be a C-channel spar as disclosed by Santini. C-channel spars are commonly used in the art for supporting aircraft wings.
	Santini and Woolcock fail to teach wherein the integrally formed front C-channel spar is coupled to a bracket; the bracket, wherein the bracket is further coupled to the lower skin panel.
	However, Wildman teaches wherein the integrally formed front C-channel spar is coupled to a bracket; the bracket, wherein the bracket is further coupled to the lower skin panel (Fig. 2 element 17).


Regarding Claim 2, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the lower skin panel is continuous from the lower leading edge end to the lower trailing edge end (Fig. 2 element 14).

Regarding Claim 3, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Wildman further discloses the bracket is positioned forward of the integrally formed front C-channel spar (Fig. 2 element 17 is on the leading edge of the integral spar 3). 

Regarding Claim 4, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1. 
	Wildman further disclose a lower portion of the bracket is coupled to the integrally formed front C-channel spar (Lower section of element 17 coupled to integral spar 3).

Regarding Claim 5, Santini, Woolcock and Wildman teach the limitations set forth in Claim 4.
	Wildman further discloses an upper portion of the bracket is coupled to the lower skin panel adjacent the lower leading edge end (Fig. 2 element 17 coupled to lower panel at leading edge). 

Regarding Claim 6, Santini, Woolcock and Wildman teach the limitations set forth in Claim 4.
(Fig. 2 element 20), and wherein the elongated span is at least substantially parallel to the lower portion of the bracket.

Regarding Claim 7, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Wildman further discloses the bracket extends along a width of the structural composite airfoil to facilitate continuous attachment of the lower skin panel to the integrally formed front C-channel spar via the bracket (Fig. 2 element 17).

Regarding Claim 8, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the structural composite airfoil comprises an upper airfoil surface (Upper surface of airfoil in Fig. 2) and a lower airfoil surface (Lower surface of airfoil in Fig. 2), wherein the upper airfoil surface is at least partially defined by the upper skin panel and the lower skin panel, and wherein the lower airfoil surface is defined by the lower skin panel.

Regarding Claim 9, Santini, Woolcock and Wildman teach the limitations set forth in Claim 8.
	Santini further discloses the lower leading edge end of the lower skin panel forms part of the upper airfoil surface of the structural composite airfoil (“The upper panel forward end portion 36 of the upper panel 12 may be connected to the lower panel forward end portion 40 of the lower panel 14 proximate (at or near) the bullnose 28”, Par [0022] lines 1-2; Since the bullnose shape has an upper surface, the lower panel would be a part of the upper airfoil surface).
	

Regarding Claim 10, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the upper trailing edge end is coupled to the lower skin panel (Connection shown in Fig. 3).

Regarding Claim 11, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the upper skin panel comprises an integral Z-spar at the upper trailing edge end (Z-spar Fig. 3 element 60), wherein the upper trailing edge end is coupled to the lower skin panel via a Z-spar fastener, and wherein the Z-spar fastener is not blind (Fig. 3 element 56).

Regarding Claim 12, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the structural composite airfoil has a chord length, and wherein a position along the chord length may be defined by a percentage of a distance along the chord length from the leading edge, and wherein the integrally formed front C-channel spar is positioned between 0%-10% of the chord length away from the leading edge (Distance shown in Fig. 3).

Regarding Claim 13, Santini, Woolcock and Wildman teach the limitations set forth in Claim 12.
	Wildman further discloses the bracket is positioned between 0-10% of the chord length away from the leading edge (Distance shown in Fig. 2).

Regarding Claim 14, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the primary structural element further comprises a middle C-channel spar coupled to the upper skin panel and the lower skin panel (Fig. 2 element 16), wherein a second channel of the middle C-channel spar faces the leading edge of the structural composite airfoil, wherein the middle (Relationship shown in Fig. 2).

Regarding Claim 15, Santini, Woolcock and Wildman teach the limitations set forth in Claim 1.
	Santini further discloses the secondary structural element comprises a bonded duckbill closeout (Fig. 3 element 24).

Regarding Claim 16, Santini, Woolcock and Wildman teach the structural composite airfoil according to Claim 1.
	Santini further discloses an aircraft comprising the structural composite airfoil according to Claim
1 (Fig. 8 element 302).

Regarding Claim 17, Santini, Woolcock and Wildman teach the structural composite airfoil according to Claim 1.
	Santini further discloses a trailing edge flap for an aircraft comprising the structural composite airfoil according to Claim 1 (“the aerodynamic control surface 10 is shown and described as a flap”, Par. [0019] lines 1-2).

Regarding Claim 18, Santini teaches a method of assembling a structural composite airfoil, the method comprising:
	coupling a lower skin panel (Fig. 2 element 14) to a front C-channel spar (Fig. 2 element 20) wherein the structural composite airfoil extends from a leading edge (Fig. 2 element 30) to a trailing edge (Fig. 2 element 34), wherein a first channel of the front C-channel spar faces the trailing edge of the structural composite airfoil, wherein the front C-channel spar comprises a lower flange (Fig. 2 element 20B) and an elongated span, wherein the coupling the lower skin panel (Fig. 2 element 14) to the front C-channel spar comprises coupling the lower skin panel to the lower flange of the front C-channel spar, and wherein the lower skin panel extends from a lower leading edge end to a lower trailing edge end (Extending panel shown in Fig. 2); forming the leading edge of the structural composite airfoil with the lower skin panel, wherein the leading edge has a bullnose shape (Shape shown in Fig. 2);
	Santini fails to teach a front C-channel spar that is integrally formed with an upper skin panel; coupling a bracket to the lower skin panel adjacent the lower leading edge end; and coupling the bracket to the elongated span of the front C-channel spar.
	However, Woolcock teaches a front C-channel spar that is integrally formed with an upper skin panel (Fig. 3a elements 12-14), wherein the lower flange is adjacent the upper leading edge end. 
	Santini and Woolcock are both considered to be analogous to the claimed invention as they are both in the same field of aircraft wing/airfoil design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural composite airfoil of Santini with the integral spar of Woolcock. Doing so would allow for structural support of the composite airfoil while decreasing the number of structural components and simplifying the assembly. It would have also been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integral spar of Woolcock to be a C-channel spar as disclosed by Santini. C-channel spars are commonly used in the art for supporting aircraft wings.
	Santini and Woolcock fail to teach coupling a bracket to the lower skin panel adjacent the lower leading edge end; and coupling the bracket to the elongated span of the front C-channel spar.
	However, Wildman teaches coupling a bracket to the lower skin panel adjacent the lower leading edge end (Fig. 2 element 17); and coupling the bracket to the elongated span of the front C-channel spar (Edge along spar in Fig. 2 element 17).


Regarding Claim 19, Santini, Woolcock and Wildman teach the limitations set forth in Claim 18.
	Wildman further discloses the upper skin panel extends from an upper leading edge end to an upper trailing edge end, and wherein the lower flange is formed by the upper leading edge end (Fig. 3a elements 12-14).

Regarding Claim 20, Santini, Woolcock and Wildman teach the limitations set forth in Claim 18.
	Wildman further discloses forming the upper skin panel such that it integrally includes the front C-channel spar (Fig. 3a elements 12-14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644